DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 01/20/2022 with respect to independent claim 5 have been considered but are moot in view of the new ground(s) of rejection.
Regarding the Drawings, Applicant has failed to file amended drawings, and has thus failed to overcome the deficiencies noted previously.  The Objections to the Drawings have therefore been maintained.
Regarding the “string length” term, Applicant asserts that “"a string" is a line connecting a front edge (8F) and a rear edge (8G). Please refer to attached Figure 4 (for reference) above” (see page labeled “15” of Applicant’s Remarks filed 11/22/2021).
In response, Applicant has failed to provide support for this definition in the disclosure as originally filed, and there is currently no evidence of record to support Applicant’s allegation.  Furthermore, no amended replacement drawings have been filed.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It is respectfully noted that, though non-standard claim terms may be used, as Applicant is free to be his or her own lexicographer, the meaning of every term should be apparent (see MPEP 2173.05(a)).  However, in the instant application, the meaning of at least this claim term is not
For the purpose of examination, the term “string length” has been interpreted as a “chord length” and addressed accordingly.  It should further be noted that the prior art does teach the argued limitation of a “string length” being “in a range of 45% to 55% of a radius of rotation of the vertical main part”.  See rejection under 35 U.S.C. §103 below for further discussion.
As discussed with Applicant’s Representative during the interview (see below), there are numerous issues preventing passing the instant application to issue.  Notably, numerous instances of vague and indefinite language in the claims are present.  Respectfully, the claims appear to be a translation into English from a foreign document. Should Applicant decide to request continued examination, a thorough review of the claims, prior to filing a response and by one familiar with U.S. patent prosecution practice, may be helpful to facilitate and expedite prosecution.

Interview
Pursuant to Applicant's request in the Remarks filed 01/20/2022, a telephonic interview was held with Applicant’s Representative, Jay Franklin (Reg. No. 54,105) on February 10, 2022 to discuss the deficiencies present in the instant application.  See attached Interview Summary for further discussion.
Therein, issues in the drawings, the specification, and the claims which preclude the instant application from passing to issue were discussed.  Applicant’s Representative is thanked for the courtesies extended during the interview.

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding the Figures, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
- “string length” (claim 5);
- “thickness” (claim 5);
- “the substantially vertical main part” (claim 5);
- “a cross sectional shape of the substantially vertical main part” (claim 5);
- “a thickness of a cross-sectional shape” as well as the “cross-sectional shape” itself (claim 5);
- “a radius of rotation” (claim 5).
N.B. – If the features noted above are currently shown, but not labeled, in the Figure drawn to the elected invention, they should be labeled accordingly, and Amended Drawings should be submitted.
However, if any of the features above are not shown, and are subsequently added, support should be given from the disclosure as originally filed so as to obviate any future objection under 35 U.S.C. § 132(a).
Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “3A” and “3B” appear to have both been used to designate the same feature(s).
  Regarding Figure 1, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “8A” and “8B” appear to have both been used to designate the same feature(s).
Regarding All Figures, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “A. string length”, “r. radius of rotation”, and “t. thickness” (see Amended Specification, filed 11/22/2021).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities.  
Appropriate correction is required.
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the specification.
The amendment filed 11/22/2021 is objected to under 35 U.S.C. 132(a) because it appears to introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which may not be supported by the original disclosure is as follows: the addition of references “A. string length,” “r. radius of rotation,” and “t. thickness”.
Notably, Applicant has failed to provide any indication regarding where support may be found for the added subject matter.
If the above-noted subject matter does find support in the disclosure as originally filed, Applicant is invited to indicate where such support may be found.
Alternatively, if the above-noted subject matter does not find support in the disclosure as originally filed, Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 5 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 5, line 1, the limitation “A vertical blade of which an upper end and a lower end of the vertical blade” (emphasis added) is grammatically incorrect and is, consequently, unclear.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim is generally narrative and indefinite, and replete with indefinite language, failing to conform with current U.S. practice.  It appears to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 5, the limitation “comprising a vertical main part and inwardly inclined parts extending linearly” is vague and indefinite.
First, the claim fails to make clear what element(s) is/are “comprising” the “vertical main part and inwardly inclined parts” —e.g., the “vertical blade” element, the “upper end,” the “lower end,” the “shaft” element, the “vertical shaft wind turbine,” and/or another feature.
N.B. – The above deficiency was previously noted but not corrected by Applicant.
Second, the claim fails to make clear what element(s) is/are “extending linearly”—is it both the “vertical main part” and the “inwardly inclined parts” or simply the “inwardly inclined parts”?
As previously indicated, it would be clearer, for example, to first set forth the machine and then set forth its components, e.g., —A vertical axis wind turbine comprising: a vertical main shaft […]; and a plurality of blades connected to the vertical main shaft [etc.]; wherein each blade comprises […]—.
Third, the claim fails to make clear the number of “inwardly inclined parts” that may be required.
Regarding claim 5, the limitation “a direction of the mounting members fixed to the vertical main shaft” is vague and indefinite.  The claim fails to make clear what the “direction” may comprise—as it appears that the claim is attempting to define a single “direction” with reference to a plurality of “mounting members”.  Said differently, the claim does not clearly define what the “direction” may be.
Regarding claim 5, the limitation “wherein a string length and a thickness of the vertical blade are continuously reduced from the top and bottom of the vertical main part to each of tips of the inwardly inclined parts” is vague and indefinite.
First, the claim is generally narrative and does not clearly set forth the element(s)/component(s) or the structural relationships therebetween.  As previously indicated, it 
Second, the claim fails to clearly set forth what a “string length” may comprise, including whether this may refer to a separate element or may be defined as, e.g., a “length” of an already-introduced element/feature.  Note that no “string length” appears to be currently shown in the drawings either.
N.B. – The above deficiency was previously noted but not corrected by Applicant.
claim fails to indicate what element(s) the “thickness” is describing.
Third, the phrase “each of tips of the inwardly inclined parts” is vague and indefinite.  The phrase is not idiomatic and is, consequently, unclear.  Furthermore, it fails to clearly indicate the number of “tips” (does each “inclined part” have a single “tip” or several “tips”?) and, generally, the structure of the “inwardly inclined parts” and the “tips” thereof.
Regarding claim 5, the limitation “a cross sectional shape of the vertical main part is a lift type” is vague and indefinite.
First, the limitation is not idiomatic and fails to make clear what, exactly, is being claimed.  The phrase appears to make reference to “a cross sectional shape” as a separate element rather than as a descriptor for another element, such as, e.g., a blade.  It is unclear whether the “shape” is, in fact, a separate element, or whether the “cross sectional shape” may simply be a description of another element. 
Second, the limitation is grammatically incorrect and fails to make clear what the feature of “a lift type” may comprise—i.e., the adjective phrase “a lift type” fails to describe what specific structure or function may be of “a lift type”?
N.B. – The above deficiencies were previously noted in the Non-Final Office Action but have not corrected by Applicant.  Applicant’s efforts in advancing prosecution are kindly requested.
Regarding claim 5, the limitation “a thickness of a cross-sectional shape is continuously thinned from the vertical main part to each of the tips of the inwardly inclined parts” is vague and indefinite.
First, the limitation is not idiomatic and fails to make clear what, exactly, is being claimed.  The phrase appears to make reference to “a cross sectional shape” as a separate element rather than as a descriptor for another element, such as, e.g., a blade.  It is unclear whether the “shape” is, in fact, a separate element, or whether the “cross sectional shape” may simply be a description of another element. 
Second, and relatedly, the phrase introduces “a cross-sectional shape” and fails to make clear whether this newly-introduced “cross-sectional shape” may be the same as, or separate and distinct from, the previously-introduced “cross-sectional shape of the vertical main part”.
Regarding claim 5, the limitation “the string length of the vertical main part” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, the “string length” (whatever that may be; see above regarding this indefinite limitation), appears to have been introduced as either an independent/separate element or as a descriptor/property of “the vertical blade” and was not introduced as being “of the vertical main part” as now referenced. 
Regarding claim 7,
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Hulls (US 5,531,567, previously cited) in view of Bernhoff (US 2011/0089699 A1) and further in view of Suzuki (JP 2006-118384, see attached English-language translation).
Regarding claim 5, as best understood, Hulls discloses (see, e.g., Figs. 3, 8-10) a vertical blade (blade 22, having tensioned shape 56/104/116/126) of which an upper end and a lower end of the vertical blade are respectively fixed to mounting members (e.g., upper and lower root attachments 28, 29, respectively; see, e.g., Fig. 9 and similar members shown in Figs. 8, 10) fixed to a vertical main shaft (rotatable, vertical tower 20) of a vertical shaft wind turbine (vertical axis wind turbine 100/110/120), comprising a vertical main part (central vertical 
a cross sectional shape of the vertical main part is a lift type (blades have an airfoil shape, see, e.g., col. 6, ll. 14-18).
However, Hulls appears to be silent regarding specifics of blade cross-sectional shape, and notably regarding a possibility of decreasing a thickness and width of the blades.
Note that, as explained in the section regarding 35 U.S.C. §112(b) above, Applicant has failed to clearly set forth what specific parameters are being “continuously reduced”/“continuously thinned”.  For the purpose of examination, these features are generally being interpreted as the decreasing of two separate blade parameters, notably “from the top and bottom of the vertical main part” to the outer ends/“tips” of the blade.  Note, too, that “string length” is being interpreted as “chord length” for the purpose of examination.
On the other hand, Bernhoff (Figures 1-5) discloses a vertical shaft wind turbine (wind turbine 1; see Fig. 1), comprising a vertical main shaft (central shaft 4 with vertical axis) and a blade (vertical turbine blades 2), the blade comprising a vertical main part (vertical portion between joints 7) and outer parts (blade portions extending from each respective joint 7 to the tips of blades 2) extending linearly from a top and a bottom of the vertical main part (see, e.g., Fig. 2), wherein, notably,
a string length and a thickness of the vertical blade are continuously reduced from the top and bottom of the vertical main part to each of tips of the inwardly inclined parts (see, e.g., Fig. 2 and corresponding Figs. 3-5: here, the chord length of the blade 2 decreases from a maximum 
a thickness of a cross-sectional shape is continuously thinned from the vertical main part to each of the tips of the inwardly inclined parts (as discussed immediately above; see, e.g., Figs. 2-5 and corresponding [0045-0047]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the blade of Hulls with the express teaching of a continuously-varying blade shape, as taught by Bernhoff, for the purpose of, e.g., increasing a total power received from a blade and compensating for variation in wind velocity as a function of altitude (see, e.g., [0015]), and/or preventing stall from momentarily occurring on a complete length of a blade, thereby leading to smoother operation and reducing noise and mechanical transients of the turbine (see, e.g., [0016]).
Lastly, both Hulls and Bernhoff appear to be silent regarding a range of chord length to radius of rotation.
On the other hand, Suzuki (Figures 1-5) discloses a vertical shaft wind turbine (vertical-shaft windmill 1) comprising a vertical blade (vertically-long blades 10), the vertical blade comprising a vertical main part and inwardly inclined parts (tilted parts 10a), extending linearly from a top and a bottom of the vertical main part in a direction of the vertical main shaft (tilted parts 10a are tilting in a vertical main shaft direction; see, e.g., Abstract and Fig. 2), wherein, notably,

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the vertical blade of Hulls with the express teaching of setting a chord length of the blade to correspond to, e.g., 45-55% or 40-55% of a radius of rotation, as taught by Masahiko, for the purpose of widening the wind receiving area, which can reduce the height of the blade, increase the rigidity of the blade, thereby improving rotation efficiency (see, e.g., “Advantageous Effects” (1)).
Regarding claim 7, the combination of Hulls, Bernhoff, and Suzuki further renders obvious a vertical shaft wind turbine (Hulls: wind turbine 12, VAWTs 100/110/120) comprising the vertical blade according to claim 5.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2021/0095637 A1, to Ito et al., in an English-language document, discusses the disclosure of JP 2006-118384 regarding the teaching of the claimed chord length to radius of rotation range (see, e.g., [0008]).
US 2019/0093628 A1 to Lin et al. discusses varying a radius of rotation of a vertical part of a blade, such that the claimed range of chord length to radius of rotation would be, at least at some point during operation of the device, taught and/or rendered obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
February 11, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832